Exhibit 12.1 RATIO OFEARNINGS TO FIXED CHARGES AND OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED DIVIDENDS The following table sets forth the calculation of our ratios of earnings to fixed charges and of earnings to combined fixed charges and preferred stock dividends for the periods shown (dollars in thousands). Six Months Ended June 30,2010 Period commencing Sept. 22, 2009 through December 31, 2009 Net income before taxes ) Add: fixed charges (interest expense) 26 Earnings as adjusted: ) Fixed Charges: (interest expense+ preferred dividend) 26 Interest Expense 26 Preferred Dividends - - Ratio of earning to fixed charges x )x Ratio of earning to combined fixed charges and preferred stock dividends x )x
